COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTION




Case number:            01-12-00847-CV


Style:                  Northern & Western Insurance Company Ltd., Appellant
                        v. Sentinel Investment Group, LLC, Appellee


Type of motion:         Motion for rehearing filed November 15, 2013


Party filing motion:    Appellant


         It is ordered that the motion for rehearing is denied.




Judge’s signature:      /s/ Jane Bland
                        Acting for the Court


Panel consists of Chief Justice Radack and Justices Bland and Huddle.




Date: February 13, 2014.